Citation Nr: 1029561	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for frostbite of 
the hands.

2. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for bilateral 
hearing loss.

3. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for tinnitus.

4. Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a final rating decision issued in February 1999, the RO 
denied a claim for service connection for frostbite of the hands.

2. Evidence added to the record since the final February 1999 RO 
denial is both cumulative and redundant of the evidence of record 
at the time of the decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim.

3. In a final rating decision issued in January 2007, the RO 
denied claims for service connection for bilateral hearing loss 
and tinnitus.

4. Evidence added to the record since the final January 2007 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision, but does not raise a 
reasonable possibility of substantiating the Veteran's claim.

5.  The medical evidence of record does not demonstrate a current 
disability related to frostbite of the feet.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the 
claim of entitlement to service connection for frostbite of the 
hands.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2. New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3. New and material evidence has not been received to reopen the 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4. Frostbite of the feet was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in October 2006, prior to the unfavorable AOJ decision 
issued in January 2007 with respect to the claims related to 
frostbite and in May 2009, prior to the unfavorable AOJ decision 
in May 2009 with respect to the hearing disability claims.  

The Board observes that the pre-adjudicatory VCAA notices 
informed the Veteran of the type of evidence necessary to 
establish service connection, what is considered new and material 
evidence, how VA would assist him in developing his claims, and 
his and VA's obligations in providing such evidence for 
consideration.  Additionally, the October 2006 letter advised the 
Veteran that his claim for service connection for frostbite of 
the hands was denied in February 1999 due to lack of evidence of 
an in-service injury or event and of a current disability.  The 
May 2009 letter indicated that the claims for service connection 
for bilateral hearing loss and tinnitus had been previously 
denied because no evidence established that the disorders were 
due to military service.  Moreover, both letters provided 
information as to the substantiation of disability ratings and 
effective dates.  Therefore, the Board finds that the Veteran was 
provided with all necessary notice under VCAA prior to the 
initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims.  The Veteran's VA medical 
records, private medical records, and the report of a November 
2008 VA examinations were reviewed by both the AOJ and the Board 
in connection with adjudication of his claims.   

The Board observes that the Veteran's service records have been 
deemed unavailable having been destroyed in the fire at the St. 
Louis records repository in 1973.  The Board acknowledges that, 
in cases where VA is unable to obtain some or all of the 
Veteran's service treatment records, VA has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the Veteran's claim has 
been undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, as discussed below, the Board readily accepts the 
Veteran's reports of cold exposure and noise exposure in service.  
Hence, the claims rest on whether the Veteran has a current 
disability and whether such disability is causally related to his 
reported in-service events and injuries.  Thus, the Board finds 
that further efforts to identify and locate possible copies of 
the Veteran's service treatment records would only serve to 
unnecessarily delay the Board's decision with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby); see also 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  

With regard to the November 2008 VA audiological evaluation, the 
Board notes that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The November 2008 VA examiner examined the Veteran in 
accordance with the testing standards outlined by 38 C.F.R. § 
3.385 and documented all relevant service, occupational, 
recreational, and medical history provided by the claims file and 
the Veteran when at the examination.  He the proffered an opinion 
that was based on all the available evidence.  Nothing suggests 
that the opinion was conclusory or otherwise unsupported by the 
evidence of record.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.


II. New and Material Evidence

The Veteran contends that he suffered a cold injury during 
service that resulted in a disability of his hands.  He also 
contends that his current bilateral hearing loss and tinnitus are 
a result of noise exposure in service.  Thus, he contends that 
service connection is warranted for these disorders.

In a February 1999 rating decision, the RO denied a claim for 
service connection for frostbite of the hands on the basis that 
there was no evidence of an event or injury related to frostbite 
of the hands in service and no evidence of a current disability 
related to frostbite of the hands.  In a January 2007 rating 
decision, the RO denied claims for service connection for 
bilateral hearing loss and tinnitus on the basis that there was 
no medical evidence relating the Veteran's hearing disabilities 
to his military service.  

The Veteran did not appeal either of these decisions.  Thus, the 
February 1999 and January 2007 decisions are final.  38 U.S.C.A. 
§ 7105 (West 1991)[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999 & 2006) [(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen his service connection 
claim for frostbite of the hands in July 2006 and for his new and 
material claim for bilateral hearing loss and tinnitus in April 
2009; thus, the definition of new and material evidence 
applicable to the claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final decisions, the Veteran has submitted additional 
VA and private treatment records lay statements, and a November 
2007 letter from Dr. GS.  Additionally, the report of a November 
2009 VA audiological examination is of record, as is the 
Veteran's June 2010 hearing testimony.  The Board determines that 
this evidence is insufficient to reopen the Veteran's claims for 
service connection for frostbite of the hands, bilateral hearing 
loss, and tinnitus.  

Specifically, at the time of the February 1999 decision, the only 
evidence of record related to the Veteran's claim for service 
connection for frostbite of the hands were his statements on his 
application for benefits, which reported that he had received a 
cold injury in Germany in 1956.  The Veteran's service treatment 
records were unavailable, and there was no medical evidence 
demonstrating a current disability related to frostbite of the 
hands.  Since that decision, the Veteran has submitted no 
treatment evidence reflecting a diagnosed disorder related to 
cold injury of the hands.  Dr. GPD indicated that the Veteran 
suffered a lot of pain during the cold months in his fingers and 
toes, but no medical evidence of a diagnosed cold injury disorder 
of the hands is of record.  .  

Further, the Veteran has provided no further evidence with 
respect to his reported cold injury in service.  The Board 
acknowledges the Veteran's testimony on this subject, as well as 
the letter for Dr. GPD that states that the Veteran suffered from 
frostbite while in service.  The Veteran is competent to describe 
his in-service cold exposure.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, his testimony is neither new 
nor material as it is cumulative and redundant of his contentions 
of record at the time of the prior final denial.  Moreover, the 
statement of Dr. GPD is merely a reiteration of the Veteran's 
contentions, which as indicated are neither new nor material.  
Thus, Dr. GPD's statement does not provide new evidence.  
Accordingly, the Board concludes that new and material evidence 
has not been received with regard to the Veteran's claim to 
reopen the claim for service connection for frostbite of the 
hands.  

As for the Veteran's bilateral hearing loss and tinnitus claims, 
at the time of the prior denial in January 2007, the record 
contained VA treatment evidence showing current diagnoses of 
bilateral hearing loss and tinnitus.  However, the claims were 
denied on the basis that there was no evidence that these 
disorders were due to the Veteran's military service.  No new and 
material evidence resolving that defect has been added to the 
record.  Specifically, the Veteran has provided additional 
evidence describing his noise exposure in service, and he is 
competent to describe such circumstances of service.  See 38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, lay statements describing the Veteran's 
symptoms have been added to the record.  However, the record 
continues to fail to associate the Veteran's hearing disorders to 
his military service.  As discussed above, the Veteran was 
provided a VA examination with regard to this claim, but the 
examiner opined that the Veteran's bilateral hearing loss and 
tinnitus were due to other causes than his military service.  
Accordingly, although the above evidence is new in that it is 
neither cumulative nor redundant of the evidence of record in 
January 2007, it is not material for it does not raise a 
reasonable possibility of substantiating the Veteran's claims.  

The Board acknowledges the statements of the Veteran in support 
of his claims.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu at 494.  
Moreover, lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211 (1993).  Thus, there remains no competent evidence 
associating the Veteran's bilateral hearing loss and tinnitus 
with his military service.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claims to reopen claims of entitlement to 
service connection for frostbite of the hands, bilateral hearing 
loss, and tinnitus.  Therefore, his claims must be denied.

III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that he has a disorder of frostbite of the 
feet that is due to cold injury sustained in service.  Therefore, 
he claims that service connection is warranted for frostbite of 
the feet.

As discussed above, the Veteran is competent to describe his 
exposure to cold while in the military.  Therefore, the Board 
finds that the criterion of a disease, injury, or event in 
service.  However, the post-service treatment evidence fails to 
establish that the Veteran has a current disability of the feet 
related to cold injury.  Dr. GPD states that the Veteran has pain 
in his toes during cold weather, but no competent medical 
professional has diagnosed a disorder of the feet referable to a 
cold injury.  VA treatment records report edema of the lower 
extremities, but there is no suggestion that the edema is in any 
way related to cold exposure or frostbite.  Pain alone is not a 
disability and without a diagnosed or identifiable underlying 
malady or condition, cannot be service-connected.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Absent competent evidence reflecting 
a diagnosis of frostbite or cold injury to the feet, the criteria 
for service connection cannot be met.  Therefore, service 
connection for frostbite of the feet is denied. 


ORDER

New and material evidence not having been received, the claim to 
reopen the previously denied claim seeking service connection for 
frostbite of the hands is denied.

New and material evidence not having been received, the claim to 
reopen the previously denied claim seeking service connection for 
bilateral hearing loss is denied.

New and material evidence not having been received, the claim to 
reopen the previously denied claim seeking service connection for 
tinnitus is denied.

Service connection for frostbite of the feet is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


